Exhibit 10.31 Sales contract of Industrial Products Seller: Taiyuan Dongsheng Coking & Gas Co., Ltd Place of signing contract: Qingxu: Taiyuan Purchaser: Taiyuan Hongxing Carbon Black Co., LtdDate of signing contract: January 1, 2008 1. Product information Name Unit Amount per month Price Amount Delivery Time Coal Tar Ton On negotiation TotalAmount(RMB): 2. Metallurgical Quality Standard: YB/T5075-93, TOL Insoluble Substance 3.5%-7.0%, Ad <0.13%, Moisture<4%, CPS<5%, Density P20g/m1.15-1.21 3. Means and Place of Delivery: Purchaser on its own transport 4. Acceptance criteria: Subject to seller’s laboratory test report 5. Settlement: Based on actual trading amount 6. Default responsibility: It shall be settled according to the contract law of PRC 7. The contract come into force upon signing. 8. Valid period: From January 1, 2008 to December 31, 2008 9. Others: It shall be settled through negotiation for unspecified issues, and it shall inform the purchaser if there is a change in price. Seller Purchaser Seller (seal) Address Legal representative Tel Opening bank Bank account Zip Code Purchaser(seal) Address Legal representative Tel Opening bank Bank account Zip Code
